DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/950,466, filed on 11/17/2020, and the preliminary amendment, filed on 3/5/2021.
Claim(s) 1-20 was/were presented by the application, filed on 11/17/2020.
Claim(s) 1-3, 5-10, 12-15 and 17-20 was/were amended by the preliminary amendment, filed on 3/5/2021.
Claim(s) 1-20 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for foreign priority to Korean application, 10-2019-0151122, filed on 11/22/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 11/17/2020 and 4/9/2021, is/are in compliance with the provisions of 37 CFR 1.97.  However, the Korean references, designated 10-2019-0098752 and the Korean Intellectual Property Office action, dated 3/29/2021, in the 4/9/2021 IDS was/were not considered because an English translation was not provided.  However, the examiner is considering the rest of the information disclosure statement(s).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is 171 words and, thus, too long (i.e., should be 50-150 words), see above.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant’s amendment to the title, filed on 3/5/2021, has been accepted.
Applicant’s addition of the abstract, filed on 3/5/2021, has been accepted except for the objection stated above.
Applicant’s amendment(s) to claim(s) 1-3, 5-10, 12-15 and 17-20, filed on 3/5/2021, has/have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The term “order faster” in claim 4 is a relative term which renders the claim indefinite. The term “order faster” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim(s) 4 is/are, likewise, indefinite.
Claim(s) 5-11 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer readable medium” encompasses signals per se.  [0177] of the specification discloses:
The computer readable storage medium includes volatile and non-volatile media, transitory and non-transitory media, portable and non-portable media constructed by a predetermined method or technology, which stores information, such as a computer readable command, a data structure, a program module, or other data.  The computer readable storage medium includes a random access memory (RAM), a read-only memory (ROM), electrically erasable and programmable ROM (EEPROM), a flash memory, or other memory technologies, a compact disc (CD)-ROM, a digital video disk (DVD), or other optical disk storage devices, a magnetic cassette, a magnetic tape, a magnetic disk storage device, or other magnetic storage devices, or other predetermined media, which are accessible by a computer and are used for storing desired information, but is not limited thereto.

A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and, therefore, is directed to non-statutory subject matter.  See MPEP 2106.03(II).  It is suggested that claim(s) 1 be amended to recite a “non-transitory” computer readable medium to overcome this rejection.
Claim(s) 2-20 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim(s) 1 is/are rejected because the claimed invention is directed to non-statutory subject matter, specifically, as directed to software per se.  Note that the claim language states, “which cause a processor of a node included in a blockchain network to execute the steps”.  Although this claim language mentions a processor (i.e., computer), the language, when given its broadest reasonable interpretation, does not require the processor (i.e., computer) to be present.  Additionally, this processor (i.e., computer) could be interpreted to be a virtual machine processor.  Furthermore, under the broadest reasonable interpretation, the “computer readable medium” covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and, therefore, is directed to non-statutory subject matter, see the rejection(s) above.  Such limitations, as claimed, are just software without having a computer system to execute the steps as claimed.  Therefore, claim(s) 1 is/are directed to software that is not tied to a technological art, environment or machine to form the basis of statutory subject matter under 35 U.S.C. 101.
Claim(s) 2-20 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., US 2021/0026740 A1 (hereinafter “Guo”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1
Guo discloses a computer readable medium containing a computer program (Guo, [0018], see memory configured to store program code), wherein the computer program includes commands which cause a processor of a node included in a blockchain network (Guo, [0018], see blockchain) to execute steps, the steps comprising:
recording at least one first transaction in a transaction table and a first body table when the at least one first transaction occurs (Guo, [0050], see recording transaction information in a local memory into a block body; Guo, [0067], see generating transaction information; Guo, [0071], see the node records the transaction information generated in a new block; and Guo, Fig. 2, see Block body 22, under the broadest reasonable interpretation, is being interpreted as the “transaction table”, see Transaction 1-Transaction m are stored, see 200A [i.e., the block], under the broadest reasonable interpretation, is being interpreted as the “body table”);
generating first header information for the at least one first transaction when a preset condition is satisfied (Guo, [0051], see generating, in the block body, a Merkle tree of all transaction information in the block, and saving a value of a Merkle tree root (that is, a Merkle root) in a block header; Guo, [0060]-[0064], see the first condition described that starts the data backup process, where, under the broadest reasonable interpretation, is being interpreted as the “preset condition”; and Guo, Fig. 2, see Block header 21);
recording the first header information in a first header table (Guo, [0051], see generating, in the block body, a Merkle tree of all transaction information in the block, and saving a value of a Merkle tree root (that is, a Merkle root) in a block header; Guo, [0055], see header may be stored in an independent database table as part of the block metadata; and Guo, Fig. 2, see Block header 21, under the broadest reasonable interpretation, is being interpreted as the “header table”); and
transmitting a signal including the at least one first transaction and the first header information to at least one node included in the blockchain network so that the at least one first transaction is recorded in a second body table of each of a plurality of nodes included in the blockchain network and the first header information is recorded in a second header table of each of the plurality of nodes included in the blockchain network (Guo, Fig. 4, step S303, “Record the generated transaction information in a second block and release the second block, and record the second block on which a consensus is reached on a second blockchain; and save the first blockchain into a storage system”).

Claim 2
With respect to claim 2, Guo discloses wherein the first header information comprises at least one of ) a time stamp indicating a time when the first header information is generated (Guo, [0046], see timestamp; and Guo, Fig. 2, see Timestamp), ii) generation node information for a node that generates the first header information or iii) first identification information for identifying the first header information,
wherein each of the transaction table and the first body table comprises a first transaction table column in which the at least one first transaction is recorded, and a second transaction table column in which identification information on header information mapped to each of the at least one first transaction recorded in each transaction table row of the transaction table is recorded (Guo, Fig. 2, see 200A; and Guo, Fig. 3, 200B),
wherein the first header table comprises a first header table column in which the first identification information is recorded, a second header table column in which a hash value of previous header information is recorded, and a third header table column in which a hash value of the current header information is recorded (Guo, Fig. 2, see 200A; and Guo, Fig. 3, 200B).

Claim 3
With respect to claim 3, Guo discloses wherein the recording of the first header information in the first header table further comprises:
recording the first identification information in at least one first data cell corresponding to at least one first transaction table row and the second transaction table column in the transaction table, wherein the at least one first transaction table row is a transaction table row in which the at least one first transaction is recorded in the transaction table (Guo, [0023], see record, in a data backup table, identification information of each block in the first blockchain and a storage address of each block in the storage system; Guo, [0051], see generating, in the block body, a Merkle tree of all transaction information in the block, and saving a value of a Merkle tree root (that is, a Merkle root) in a block header; Guo, [0055], see header may be stored in an independent database table as part of the block metadata; and Guo, Fig. 2, see 200A);
recording a null value in a second data cell corresponding to the second header table column and the first header table row in which the first header information is recorded (Guo, [0092], see unused; and Guo, Fig. 4, step S303); and
recording a null value in a third data cell corresponding to the third header table column and the first header table row (Guo, [0092], see unused; and Guo, Fig. 4, step S303).

Claim 4
With respect to claim 4, Guo discloses wherein the steps further comprise:
calculating a first hash value to be input to the first header information when performing consensus based on a preset consensus algorithm (Guo, [0052], see generating a hash value through a SHA256 algorithm by using data of the block header of the block 200A recently added to the blockchain, and filling the hash value into a parent block hash value of the current block);
recognizing second header information having an order faster than that of the first header information based on a preset protocol (Guo, [0055], see block header hash value and using it to identify a block);
recognizing a second hash value, which is a hash value of current header information input to the second header information (Guo, [0055], see block header hash value and using it to identify a block);
transmitting the first hash value and the second hash value to the at least one node included in the blockchain network, thereby recognizing whether a consensus has been completed (Guo, [0055], see block header hash value and using it to identify a block; and Guo, [0071], see in operation S303, the node 14 records the one or more pieces of transaction information generated in operation S302 in a new block (that is, a second block) and releases the new block.  The new block is recorded on a second blockchain after a consensus is reached); and
when consensus is complete, recording the second hash value to the second data cell and recording the first hash value to the third data cell (Guo, [0071], see in operation S303, the node 14 records the one or more pieces of transaction information generated in operation S302 in a new block (that is, a second block) and releases the new block.  The new block is recorded on a second blockchain after a consensus is reached).

Claim 5
With respect to claim 5, Guo discloses wherein the calculating of the first hash value to be input to the first header information when performing consensus based on a preset consensus algorithm comprises:
checking whether the first header information recorded in the first header table is recorded in a second header table of each of the plurality of nodes included in the blockchain network when a preset consensus condition is satisfied (Guo, [0055], see block header hash value and using it to identify a block); and
calculating the first hash value when the first header information is recorded in the second header table (Guo, [0052], see generating a hash value through a SHA256 algorithm by using data of the block header of the block 200A recently added to the blockchain, and filling the hash value into a parent block hash value of the current block).

Claim 6
With respect to claim 6, Guo discloses wherein the preset consensus condition is satisfied at a preset time interval or when a number of uncommitted header information existing in the second header table exceeds a preset number (Guo, [0060]-[0064], see the first condition described that starts the data backup process, where, under the broadest reasonable interpretation, is being interpreted as the “preset condition”).

Claim 7
With respect to claim 7, Guo discloses wherein the calculating of the first hash value when the first header information is recorded in the second header table comprises:
searching for at least one transaction related to the first header information in a transaction table of the node using the first identification information (Guo, [0066], see querying the block); and
hashing the at least one transaction based on a preset hash algorithm to calculate the first hash value (Guo, [0052], see generating a hash value through a SHA256 algorithm by using data of the block header of the block 200A recently added to the blockchain, and filling the hash value into a parent block hash value of the current block).

Claim 8
With respect to claim 8, Guo discloses wherein the checking of whether the first header information recorded in the first header table is recorded in the second header table of each of the plurality of nodes included in the blockchain network when the preset consensus condition is satisfied comprises:
transmitting a first signal to the plurality of nodes to check whether the first header information is recorded in the second header table (Guo, [0093], see recording the transaction information in a second block and releasing the second block, and recording the second block on which a consensus is reached on a second blockchain [i.e., see that the transaction information was successfully recorded meaning this happened);
receiving a second signal from the plurality of nodes in response to the first signal (Guo, [0093]); and
checking whether the first header information is recorded in the second header table based on the second signal (Guo, [0093]), and
wherein the second signal comprises node identification information for the node that transmitted the second signal, and identifier indicating whether the first header information is recorded in the second header table (Guo, [0093]).

Claim 9
With respect to claim 9, Guo discloses wherein the checking of whether the first header information is recorded in the second header table based on the second signal further comprises:
recognizing a first node based on the node identification information when the second signal received from the first node among the plurality of nodes includes a first identifier indicating that the first header information is not recorded in a header table of the first node (Guo, [0093], see recording the transaction information in a second block and releasing the second block, and recording the second block on which a consensus is reached on a second blockchain [i.e., see that the transaction information was successfully recorded meaning this happened); and
transmitting the first header information and the at least one first transaction related to the first header information to the first node (Guo, [0093]).

Claim 10
With respect to claim 10, Guo discloses wherein the calculating of the first hash value when the first header information is recorded in the second header table further comprises:
recognizing that the first header information is recorded in the second header table when the second signal received from the plurality of nodes includes a second identifier indicating that the first header information is recorded in the first header table (Guo, [0093], see recording the transaction information in a second block and releasing the second block, and recording the second block on which a consensus is reached on a second blockchain [i.e., see that the transaction information was successfully recorded meaning this happened).

Claim 11
With respect to claim 11, Guo discloses wherein the first hash value is a value obtained by hashing the at least one first transaction using a preset hash algorithm, and wherein the second hash value is a value obtained by hashing at least one transaction related to the second header information using the preset hash algorithm (Guo, [0052], see generating a hash value through a SHA256 algorithm by using data of the block header of the block 200A recently added to the blockchain, and filling the hash value into a parent block hash value of the current block).

Claim 12
With respect to claim 12, Guo discloses wherein the preset condition is satisfied at a preset time interval or when a number of the at least one first transaction recorded in the transaction table exceeds a preset number (Guo, [0060]-[0064], see the first condition described that starts the data backup process, where, under the broadest reasonable interpretation, is being interpreted as the “preset condition”).

Claim 13
With respect to claim 13, Guo discloses wherein the recording of the at least one first transaction in the transaction table and a first body table when the at least one first transaction occurs further comprises:
checking whether a size of a file exceeds a preset size when receiving a command to record the file to the blockchain network (Guo, [0060], see the first condition is equivalent to a start condition of a data backup process provided in an embodiment of the disclosure. In some embodiments, the first condition may include at least one of the following: a set time interval is reached, a block height of the first blockchain conforms to a preset value, remaining storage space is lower than a threshold, a set operation instruction is received, and the like); and
determining a method of recording a second transaction including the file in the transaction table and the first body table based on whether the size of the file exceeds the preset size (Guo, [0058] and [0059), and
wherein the transaction table and the first body table comprises a first transaction table column in which the at least one first transaction is recorded, a second transaction table column in which identification information on header information mapped to each of the at least one first transaction recorded in each transaction table row of the transaction table is recorded and a third transaction table column for recording location information indicating a location where the file is recorded in a storage unit of the node (Guo, Fig. 4, step S303, “Record the generated transaction information in a second block and release the second block, and record the second block on which a consensus is reached on a second blockchain; and save the first blockchain into a storage system”).

Claim 14
With respect to claim 14, Guo discloses wherein the determining of the method of recording of the second transaction including the file in the transaction table and the first body table is based on whether the size of the file exceeds the preset size comprises:
recording data representing the file in a binary format in a fourth data cell of the first transaction table column when the size of the file is less than or equal to the preset size (Guo, Fig. 4, step S303); and
recording a null value to a fifth data cell of a third transaction table column positioned in a same row as the fourth data cell (Guo, [0092], see unused; and Guo, Fig. 4, step S303).

Claim 15
With respect to claim 15, Guo discloses wherein the determining of the method of recording the second transaction including the file in the transaction table and the first body table based on whether the size of the file exceeds the preset size comprises:
recognizing a hash value that hashed the file through a preset hash algorithm when the size of the file exceeds the preset size (Guo, [0045]);
recording the file in a storage unit (Guo, [0071], see the node records the transaction information generated in a new block);
recording the hash value to a fourth data cell of the first transaction table column of the transaction table (Guo, [0055], see the block header hash value may be stored in an independent database table as a part of block metadata); and
recording the location information in a fifth data cell of the third transaction table column located in a same row as the fourth data cell (Guo, [0023], see the program code may further include second recording code configured to cause at least one of the at least one processor to record, in a data backup table, identification information of each block in the first blockchain and a storage address of each block in the storage system).

Claim 16
With respect to claim 16, Guo discloses wherein the at least one first transaction comprises the second transaction including the file, wherein the transmitting a signal including the at least one first transaction and the first header information to at least one node included in the blockchain network further comprises:
checking a setting for whether to share the file (Guo, [0038], see sharing); and
determining whether to transmit the file together with the at least one first transaction including the second transaction and the first header information to the at least one node according to the setting (Guo, [0038], see sharing).

Claim 17
With respect to claim 17, Guo discloses wherein the determining of whether to transmit the file together with the at least one first transaction including the second transaction and the first header information to the at least one node according to the setting comprises:
transmitting the file to the at least one node together with the at least one first transaction including the second transaction and the first header information when a first setting of sharing the file is set (Guo, [0038], see sharing).

Claim 18
With respect to claim 18, Guo discloses wherein the determining of whether to transmit the file together with the at least one first transaction including the second transaction and the first header information to the at least one node according to the setting comprises:
determining not to transmit the file to the at least one node when a second setting of not sharing the file is set (Guo, [0038], see sharing).

Claim 19
With respect to claim 19, Guo discloses wherein the recording of the location information in the fifth data cell of the third transaction table column located in the same row as the fourth data cell comprises:
checking a setting for whether to share the file (Guo, [0038], see sharing); and
recording the location information in the fifth data cell when the first setting of sharing the file is set (Guo, [0023], see the program code may further include second recording code configured to cause at least one of the at least one processor to record, in a data backup table, identification information of each block in the first blockchain and a storage address of each block in the storage system).

Claim 20
With respect to claim 20, Guo discloses wherein the recording of the location information in the fifth data cell of the third transaction table column located in the same row as the fourth data cell comprises:
checking a setting for whether to share the file (Guo, [0038], see sharing); and
recording a null value to the fifth data cell instead of the location information when a second setting of not sharing the file is set (Guo, [0092], see unused; and Guo, Fig. 4, step S303).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Kumar et al., 2020/0364239, for asynchronous replication of in-scope table data; and
– Daldoss et al., CN 109691008, for network topology.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 18, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152